Citation Nr: 0628305	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  03-11 757A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to service connection for peripheral 
neuropathy.

2.	Entitlement to service connection for stomach cancer.

3.	Entitlement to service connection for residuals of a 
brain abscess.

4.	Entitlement to service connection for chloracne as due 
to exposure to Agent Orange.

5.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

6.	Entitlement to service connection for chondromalacia of 
the left patella.

7.	Entitlement to additional special monthly compensation 
(SMC) based on the need for a higher level of care at 
the rate specified under Section 1114(r)(2) of Title 38 
of the United States Code.

8.	Entitlement to specially adapted housing or a special 
home adaptation grant.
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from May 1954 to May 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The Board notes that, in an April 2004 written statement, the 
veteran withdrew his hearing request, although in a June 2006 
signed written statement, he said he asked for a hearing that 
was apparently "out of the question at this juncture".  In 
that same statement, he also described his inability to 
travel for a VA examination due to his frail health.  Thus, 
the Board construes the veteran's statement regarding his 
hearing as an acknowledgement of his physical limitations, 
rather than a request for a hearing.  As such, the Board is 
of the opinion that all due process requirements were met 
regarding the veteran's request for a hearing.

Further, the Board notes that, in June 2003, the veteran 
submitted a claim for service connection for spinal cord 
degeneration, nerves, and chronic obstructive pulmonary 
disease (COPD) and, in August 2003, he submitted claims for a 
total rating based upon individual unemployability due to 
service-connected disabilities (TDIU), and an earlier 
effective date for the grant of service connection for a 
malignant growth of the right lung with radiation and 
chemotherapy.  According to a February 2004 report of contact 
between a RO representative and the veteran, other issues 
before the RO included service connection for an unspecified 
lung condition that the veteran said was COPD, inflamed 
nerves of the tops of his hands and feet, nerve damage to his 
back that he described as degeneration of the spinal cord, 
and a TDIU back to 1982.  However, it appears that the RO has 
not as yet considered these issues and the matters are 
referred to the RO for appropriate development and 
adjudication.

The issues of entitlement to a higher level of SMC and 
eligibility for specially adapted housing or a special home 
adaptation grant are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The objective and competent medical evidence of record 
preponderates against a finding that any currently 
diagnosed peripheral neuropathy is related to the 
veteran's period of military service or to a service-
connected disability.  Not shown in service or within 1 
year thereafter.

2.	The objective and competent medical evidence of record 
preponderates against a finding that the veteran has 
stomach cancer related to his period of active military 
service or to a service-connected disability nor was 
stomach cancer manifested within one year of discharge 
from service.

3.	The objective and competent medical evidence of record 
preponderates against a finding that the veteran has 
residuals of a brain abscess related to his period of 
active military service.

4.	The objective and competent medical evidence of record 
preponderates against a finding that the veteran has 
chloracne related to his period of military service, 
including exposure to Agent Orange.

5.	The veteran's service awards and decorations include his 
receipt of the Distinguished Flying Cross with two oak 
leave clusters (W2OLC).

6.	The objective and competent medical evidence of record 
preponderates against a finding that the veteran has a 
current diagnosis of PTSD related to his period of 
active military service.

7.	The objective and competent medical evidence of record 
preponderates against a finding that the veteran 
currently has chondromalacia of the left patella related 
to his period of active military service.


CONCLUSIONS OF LAW

1.	Peripheral neuropathy was not incurred in military 
service and may not be presumed to be incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103-5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2005).

2.	Stomach cancer was not incurred in military service and 
may not be presumed to be incurred therein, nor is it 
due to a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103-5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.310 (2005). 

3.	Residuals of a brain abscess were not incurred during 
active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103-5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2005).

4.	 Chloracne was not incurred during active military 
service, nor may it be presumed to have been incurred 
therein as due to exposure to Agent Orange.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 1131, 5103-5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2005).

5.	Post traumatic stress disorder was not incurred during 
active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103-5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2005).

6.	Chondromalacia of the left patella was not incurred 
during active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103-5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d. 1328 (Fed. Cir. 2006).

In the Mayfield case, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as "the Court") 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court's taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) applied to all five elements of a 
service connection claim.  Id.  However, in the instant case, 
as the veteran's service connection claims are being denied, 
no disability rating or effective date will be assigned and, 
as set forth below, there can be no possibility of prejudice 
to the veteran.  As set forth herein, no additional notice or 
development is indicated in the veteran's claims. 

In September 2001 and February 2003, prior to the October 
2002 and June 2003 rating decisions, respectively, the RO 
provided the appellant with correspondence essentially 
outlining the duty-to-assist requirements of the VCAA.  
Further, in the October 2002 and June 2003 rating actions 
that denied service connection, appellant was instructed what 
the bases for the assigned ratings was, and why service 
connection was not for assignment.  Thus he was put on notice 
of the information needed for the claims at issue.

The Board is aware of the Federal Circuit Court's holding in 
Mayfield, supra concerning using post decisional documents.  
The use of the rating decision as an instrument of notice in 
this case is cured by the subsequent de novo review by the 
March 2003 and February 2004 statements of the case, and the 
April 2004 supplemental statement of the case.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  While the record includes a 
June 1989 decision of the Social Security Administration 
(SSA) that found the veteran totally disabled, due to a 
severe back disorder, a lung disease, and anxiety and 
depression, there is nothing to suggest, nor has the veteran 
ever alleged, that any of the records considered by the SSA 
address whether any of his currently claimed disabilities are 
related to his active military service.  

Further, in a May 2004 written statement, the veteran said he 
was physically unable to report for a VA examination, 
although, in a March 2005 written statement, the veteran's 
service representative requested that the veteran be 
rescheduled for VA examination.  But, in a June 2006 signed 
statement, the veteran said he was physically unable to 
travel for another VA examination and, in a June 2006 written 
statement, the veteran's daughter described his recent VA and 
private hospitalizations, and VA outpatient evaluations that 
she said were indicative of his "current health condition".  
However, there is nothing to even remotely suggest that the 
veteran's recent hospitalization records address the origin 
of any of his claimed disabilities including whether they are 
related to his active military service.  Thus, for these 
reasons, any failure in the timing or language of VCAA notice 
by the RO constituted harmless error.  Thus, the Board may 
proceed without prejudice to the appellant.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
II.	Factual Background

The veteran contends that his service-connected lung cancer 
has metastasized to his stomach and that he had a brain 
abscess due to chloracne.  He argues that he was treated in 
service for left knee chondromalacia and also currently has 
PTSD and peripheral neuropathy due to his military service.

Service medical records are not referable to complaints or 
diagnosis of, or treatment, for a psychiatric disorder, 
stomach cancer, or a brain abscess.  In April 1955, the 
veteran was treated for a verruca on the thumb.  In March 
1961, he was seen in the orthopedic clinic for complaints of 
left knee pain.  With normal clinical findings, the 
orthopedist was unable to explain the veteran's knee pain.  

In February 1964, the veteran was seen in the orthopedic 
clinic for complaints of left knee pain.  X-rays were normal 
and it was believed that he had a past injury and 
chondromalacia.  The records reflect that in February 1965, 
chondromalacia of the left knee was noted and the veteran was 
found medically incapacitated to fly for several weeks.  A 
February 1965 service examination report indicates tenderness 
to palpation of the left patella and the veteran's left leg 
was presently in a long cast splint.  The diagnosis was 
chondromalacia of the left patella. Also in February 1965, 
the veteran was sent to the surgical clinic for removal of 
moles.  A March 1965 medical record reflects the veteran's 
complaints of increased left knee disability.  The 
provisional diagnosis was chondromalacia of the left patella.  

According to a January 1968 clinical record, in 1961, the 
veteran had a transient dull ache in his left knee that 
resolved.  During a 1964 annual examination, an orthopedic 
consultation was obtained and the examiner thought the 
veteran's discomfort was explained by mild patellar 
chondromalacia.  In January 1965, he had his only bout of 
severe left knee pain.  Upon clinical examination and review 
of x-rays, the examiner felt there were inadequate grounds on 
the basis of the incompatible history and normal physical 
examination for a diagnosis of chondromalacia or menisci 
injury.  A June 1968 clinical record indicates that the 
veteran was treated for an infected sebaceous cyst of the 
left buttock.  In November 1970, he was seen in the clinic 
for complaints of a two day history of a rash on his neck and 
underarms.  The clinical impression was possible dermatitis.  
In May 1972, the veteran was seen for complaints of a sore 
right elbow and numbness in his fingers and said he was 
playing a lot of golf and tennis.  X-rays were normal and the 
clinical impression was lateral epicondylitis.  He was 
advised to rest.  A January 1974 dermatology clinic record 
reflects the veteran had a hyper pigmented tumor of the right 
cheek and underwent a punch biopsy.  The microscopic 
diagnosis was compound pigmented nevus, benign.

According to information received from the National Personnel 
Records Center (NPRC), the veteran received Vietnam Service 
Medals by serving in Thailand from November 1965 to September 
1966, from June 1967 to June 1968, and from March 1971 to 
March 1972.  His service records reflect that his decorations 
and awards include the Distinguished Flying Cross with 2 Oak 
Leaf Clusters.

Post service, private and VA medical records and examination 
reports, dated from 1974 to 2004, are associated with the 
claims files.  An August 1974 VA examination report is not 
referable to a skin, neurologic, orthopedic, or psychiatric 
disorder.

In June 1975, the RO granted the veteran's claim for service 
connection for a tonsillectomy, assigned a noncompensable 
disability evaluation.

As noted above, a June 1989 SSA administrative decision found 
the veteran totally disabled and eligible for benefits.  He 
was considered unable to work due to back and pulmonary 
disorders, and depression.

A January 1991 private psychological evaluation report 
indicates findings within the range of borderline clinical 
depression.

In February 1992, private hospital records reflect that the 
veteran had a cerebellar abscess of the right hemisphere and 
cerebellum that resulted in mild aphasia and some loss of 
coordination on the right side.  The final diagnosis was 
cerebellar abscess, organism undetermined.

A July 1994 private magnetic resonance image (MRI) report of 
the veteran's brain showed no evidence of cerebritis with 
findings suggesting the possibility of a Wallenberg's 
syndrome from a pica infarct.

According to office records from F.R.D., M.D., the veteran's 
treating physician, in August 1995, the veteran complained of 
numbness and burning of the left upper extremity and left 
face of unknown etiology.  The veteran said he had occasional 
problems with numbness and tingling in his left side since 
his cerebellar abscess but it recently worsened.  There were 
no new neurological findings and Dr. D. was uncertain as to 
the origin of the veteran's complaints.

March 1996 private medical records include a diagnosis of 
paresthesia of the left upper extremity.

In a July 1996 rating decision, the RO granted the veteran's 
claim for service connection for non small cell carcinoma of 
the right upper lobe apex, with radiation and chemotherapy, 
due to exposure to Agent Orange, evaluated as 100 percent 
disabling since May 1995.  

A February 1997 VA pulmonary examination report indicates 
that the veteran's medical history was significant for a 
history of brain abscess with chronic right hemiplegia.

According to a May 1997 private medical record, the veteran 
had lung cancer and now had abdominal lymphatic recurrence 
from his lung cancer.  An August 1997 private medical record 
indicates the veteran had a solitary metastasis in the upper 
abdominal aortic region.  September 1997 and March 1998 
private hospital records indicate that he completed 
irradiation to the periaortic area for metastatic large cell 
carcinoma of the lung that was the "only known site of 
metastatic disease".  It was noted that computed tomography 
(CT) scans of the chest and abdomen showed no evidence of 
metastatic disease.  A June 1998 private hospital record 
indicates he completed irradiation in August 1997 for lung 
cancer metastatic to upper abdominal aortic lymph nodes.

A January 1999 private report of a CT scan of the veteran's 
chest and abdomen showed no evidence of new adenopathy and no 
evidence of new lung lesions.

According to an August 2000 private hospital record, the 
veteran underwent a cervical MRI and had a "given" history 
of lung and gastric carcinoma.

An August 2000 VA outpatient record indicates that the 
veteran telephoned his radiologist/oncologist who then 
telephoned a psychiatrist and expressed concern regarding the 
veteran's mental status that was described as "very 
depressed" but doing well regarding his lung malignancy.  
Chronic PTSD and panic disorder without agoraphobia were 
diagnosed.  The psychiatrist prescribed medication and 
recommended follow up appointments with a social worker and 
the psychiatrist.  It was noted that a review of the computer 
record revealed a very disgruntled and entitled veteran who 
seemed to have "fired" the Greenville Outpatient Clinic in 
favor of the OTEEN outpatient clinic, and the psychiatrist 
intended to clarify the veteran's preferred psychiatric 
service.  (This appears to be the record variously identified 
by the RO in the June 2003 rating decision as an August 2000 
and August 2002 "VAMC Greenville" record.)  

A September 2000 private medical record indicates that the 
veteran's brain stem abscess left him with some residual 
paraparesis that mainly involved his right arm and leg.

According to an evaluation report and progress notes, dated 
from October to December 2000, from D.B., M.D., a geriatric 
psychiatrist, the veteran appeared to be suffering from major 
depression and PTSD, that was treated prescribed medication.  
When initially seen in October, the veteran reported 
increased social stressors, including his stepson's suicide, 
and his wife's depression.  He had panic attacks.  He also 
had flashbacks and nightmares about combat-related 
experiences and felt guilty about killing civilians when he 
dropped bombs.  The clinical assessment was major depression, 
single, severe, in partial remission, PTSD, and amnestic 
disorder.

In a March 2001 consultation note, A.L.B., III, M.D., noted 
that the veteran had a history of PTSD and panic attacks.

In a May 2002 signed statement, W.G.R., M.D., said the 
veteran had severe folliculitis on his buttocks and acne 
vulgaris on his face that was treated with prescribed 
medication.

In his December 2002 notice of disagreement, the veteran 
maintained that he had symptoms of peripheral neuropathy in 
service, that his lung cancer metastasized to his stomach, 
that a January 1974 punch biopsy in service was diagnosed as 
a benign compound pigmented nevus, and that after service he 
continued to be plagued with nevus' on his body, thus 
supporting his claim for service connection for chloracne.  
The veteran further maintained that a removed skin rash from 
his neck "got loose" and found its way to his brain stem 
that caused his brain abscess and its residuals.

In March 2003, the veteran, who was 68 years old, underwent 
VA psychiatric examination.  According to the examination 
report, the examiner reviewed the veteran's medical records.  
The veteran gave a five year history of having blackouts, 
denied nightmares or flashbacks, and had intrusive thoughts 
of several events that occurred in Vietnam, that he 
described.  He avoided crowds, experienced increased anxiety, 
preferred to be alone and had a few friends with whom he went 
out.  He had increased startle but denied hypervigilance or 
phobic avoidance.  Upon clinical examination, the Axis I 
diagnosis was trauma-related stress.  According to the VA 
psychiatrist, the veteran experienced trauma-related stress 
related to experiences in Vietnam, but the VA examination was 
not consistent with PTSD, and the veteran did not meet the 
diagnostic criteria for PTSD.  

An April 2003 VA outpatient pulmonary note indicates that the 
veteran reported a multitude of chemical exposures during his 
combat time.  He had panic attacks when he became 
tachycardic.  The examiner described the veteran as 
deconditioned, apparently due to his fear of become 
tachycardic when he exercised.

A January 2004 VA outpatient record reflects that the veteran 
had neuropathic pain of unclear etiology.

A February 2004 VA geriatric palliative care clinic record 
reflects that the veteran said he was exposed to Agent Orange 
and subsequently developed lung and stomach cancer in 1996.  
He received SSA benefits since 1982.  He presented as bright, 
articulate, and well groomed and told the interviewer he had 
an intelligence quotient of 150.  

The veteran was examined in the VA outpatient neurology 
clinic in February 2004.  He complained of numbness in the 
ulnar aspect of his right hand and left hand discomfort.  He 
had numbness in the lateral aspect of both feet and said his 
numbnesses were related to service activities of flying, with 
resultant injury to his back with nerve problems.  He showed 
the neurologist the August 2000 private MRI report of his 
cervical spine, noted above.  The VA physician advised the 
veteran that he had some evidence of a "[peripheral] 
neuropathy" with mild left carpal tunnel syndrome and a 
positive Tinels over his right ulnar nerve at the elbow.  
There was no clinical explanation for the veteran's 
complaints of left arm and face numbness.  It was noted that 
he was neurologically unchanged from his 2002 initial 
examination with persistent mild incoordination of the right 
side from prior brainstem abscess.  

According to a VA neurology clinic note dated later in 
February, the veteran was evaluated for burning pain in his 
left arm, hands, and feet.  He described numbness in the 
medial aspect of his right hand involving digits 4 and 5, 
episodes of burring of his left hand that moved up his arm to 
the shoulder and face, and burning in the lateral aspect of 
both feet.  He had neck pain but no radiating pain down the 
left arm.  Results of the nerve conduction velocity test 
(NCV) performed in August 2002 included grade II left carpal 
tunnel syndrome and right peroneal nerve lesion.  Upon 
examination, the clinical assessment was neck pain, cervical 
degenerative disk disease, no clear radiculopathy, no 
myelopathy.

A February 2004 VA outpatient record reflects the veteran was 
seen for a recent exacerbation of COPD.  It was noted that 
neurologists had no explanation of the veteran's complaint of 
left arm and face numbness, and suggested that perhaps it 
related to an old deficit related to the brainstem abscess 
and brought out by fatigue and other processes.  It was noted 
that a CT of his chest/abdomen/pelvis six weeks earlier 
demonstrated no recurrence of his lung cancer.  He was upset 
with the level of care received from VA.  The assessment 
included severe COPD, stable on home oxygen, lung cancer, 
with no evidence of recurrence to date, PTSD/depression with 
anxiety, neuropathic pain in arms with recurrent left carpal 
tunnel syndrome and possible cervical radiculopathy.  It was 
noted that the veteran had evidence of peripheral neuropathy 
and requested evaluation by the war-related illness and 
injuries center to determine if it was related to exposures 
in service, and a history of brain abscess.

The VA medical records include a March 2004 physical therapy 
phone consultation record that indicates the veteran's past 
medical history included lung cancer, PTSD/depression, 
neuropathic pain, brain abscess, hypertension, 
gastroesophageal reflux disease (GERD), and tachycardia.  

A March 2004 VA outpatient Agent Orange examination note 
indicates that the veteran reported for an ionizing radiation 
examination.  He was in Vietnam in 1971 and said he had three 
Agent Orange-related diseases.  His past medical history 
included lung cancer, PTSD/depression, "chloracne" that 
affected his back, legs, and neck, per the veteran, since 
Vietnam, and "peripheral neuropathy" that he described as 
numbness in his hands and the tops of his feet since Vietnam.  
It was diagnosed as numerous things over the years including 
a neurological evaluation.  It was noted that results of an 
August 2002 NCV showed grade II left carpal tunnel syndrome, 
bilateral prolonged "HS" of unknown significance, and a 
right peroneal nerve lesion.  The veteran brought a MRI that 
diagnosed degenerative disk disease.  His medical history 
also included a brain abscess in 1993 that the veteran said 
was due to a chloracne lesion that infected his brain, 
hypertension, GERD, tachycardia, lumbar surgery in 1982, and 
left carpal tunnel release in 2001.  The examiner advised him 
that the examination did not deal with disability 
compensation.  

On examination, it was noted that the veteran's skin 
reflected multiple depressed hypo pigmented scars on the back 
and upper abdominal wall.  The clinical impression was lung 
cancer by history, cervical stenosis, and severe COPD 
requiring oxygen, history of depression and skin lesions, 
hypertension, and GERD.

In the February 2004 statement of the case, the RO noted the 
veteran's receipt of the Distinguished Flying Cross that 
served as sufficient evidence to establish a verified 
stressor or stressful event and indicated that a new VA 
examination with a Board of two physicians would be requested 
to attempt to clarify his diagnosis.

In a written statement received in April 2004, the veteran, 
in pertinent part, argued that he was diagnosed with PTSD by 
a several doctors and social workers and also treated for 
chondromalacia in service. 

In May 2004, the veteran advised the RO that he did not want 
to be scheduled for another VA examination and, in 2006, 
again said he was unable to travel for a VA examination.

III.	Legal Analysis

Under 38 U.S.C.A. §§1110, 1131; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service.  In addition, the law 
provides that, where a veteran served ninety days or more of 
active military service, and a malignant tumor or certain 
neurological disorders become manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309 (2005).  While the disease need not be diagnosed within 
the presumption period, it must be shown, by acceptable lay 
or medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005). When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310; see also Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  In addition, when 
aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997); see also, Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

A.	Service Connection for Peripheral 
Neuropathy

The veteran has contended that service connection should be 
granted for peripheral neuropathy.  The record demonstrates 
that no peripheral neuropathy was found in service or on 
separation from service.  Moreover, on VA examinations after 
the veteran's separation from service, there was no showing 
that the veteran had peripheral neuropathy.  Although the 
evidence, in the form of VA outpatient records dated in 2004, 
shows that the veteran had some evidence of peripheral 
neuropathy, no competent medical evidence has been submitted 
to show that this disability is related to service or any 
incident thereof.  On the other hand, while in 1995, the 
veteran initially complained of occasional left-sided 
numbness and tingling that occurred since his brain abscess, 
the first post service evidence of record of peripheral 
neuropathy is from 2004, more than 30 years after the 
veteran's separation from service, and variously attributed 
to his brain stem abscess.  In short, no medical opinion or 
other medical evidence relating the veteran's peripheral 
neuropathy to service or any incident of service has been 
presented.    

In fact, the objective medical records are devoid of a 
medical diagnosis of peripheral neuropathy due to service.  
To the extent that the veteran would argue that he has 
peripheral neuropathy due to exposure to Agent Orange, see 
infra, the Board notes that neither acute nor subacute 
peripheral neuropathy has ever been shown in the veteran's 
service medical records.  Further, residuals of the veteran's 
1992 brain abscess include some loss of coordination on the 
right side.  Moreover, as noted above, it is not even clear 
from the record if the veteran actually has a current 
diagnosis of peripheral neuropathy.  Rabideau v. Derwiniski, 
2 Vet. App. at 143.

B. Service Connection for Residuals of a Brain 
Abscess

The veteran has also contended that service connection should 
be granted for residuals of a brain abscess and variously 
told examiners that the abscess was caused by a chloracne 
lesion.  Although the evidence shows that the veteran 
experienced a brain abscess in 1992, with residual right 
hemiplegia, no competent medical evidence has been submitted 
to show that this disability is related to service or any 
incident thereof.  On the other hand, the record reflects 
that his brain and neurological systems were described as 
normal in numerous service examination reports, and the first 
post service evidence of record of a brain abscess is from 
1992, nearly eighteen years after the veteran's separation 
from service.  Moreover, the medical records associated with 
his treatment for this disorder diagnosed a cerebellar 
abscess of undetermined cause.  In short, no medical opinion 
or other medical evidence relating the veteran's residuals of 
a brain abscess to service or any incident of service has 
been presented.

The Board notes that the veteran has variously argued that 
his brain abscess was caused by his chloracne.  Even 
assuming, arguendo, that this were true, his claim would 
still fail since, as set forth below, service connection for 
chloracne is denied herein.  See 38 C.F.R. § 3.310.

C. Service Connection for Chloracne as Due to 
Exposure to Agent Orange

In this case, the appellant also variously contends, in 
pertinent part, that he was exposed to Agent Orange in 
service, and that such exposure apparently caused his claimed 
skin, peripheral nerve, and brain abscess disorders.  The 
specific statute pertaining to claimed exposure to Agent 
Orange is 38 U.S.C.A. § 1116.  Regulations issued pursuant 
thereto previously provided that, if a veteran who served on 
active duty in Vietnam during the Vietnam era developed one 
of the diseases which is presumed to have resulted from 
exposure to herbicides, the veteran would then be presumed to 
have been exposed to Agent Orange or similar herbicide.  See 
McCartt v. West, 12 Vet. App. 164 (1999).  These regulations 
also stipulated the diseases for which service connection 
could be presumed due to an association with exposure to 
herbicide agents.  The specified diseases which have been 
listed therein include chloracne or other acneform disease 
consistent with chloracne and acute and subacute peripheral 
neuropathy.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

In December 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Public 
Law No. 107-103, 115 Stat. 976 (2001).  Among other things, 
the VEBEA removed the 30-year limitation on presumptive 
service connection for respiratory cancers due to herbicide 
exposure; added Type 2 diabetes mellitus to the list of 
presumptive diseases based upon herbicide exposure (codifying 
a VA regulation that was in effect since July 2001, see 66 
Fed. Reg. 23,166-169 (May 2, 2001)); and provided a 
presumption of exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam Era, not just those who 
have a disease on the presumptive list provided in 38 
U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e) (thus 
reversing the Court's holding in McCartt v. West, supra).  
These statutory provisions became effective on the date of 
enactment, December 27, 2001.  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
and acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within a 
year after the last date on which the veteran was exposed to 
an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the Court of 
Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  
See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, the 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6).  Second, the veteran must be diagnosed with one 
of the specific diseases listed in 38 C.F.R. § 3.309(e), or 
otherwise establish a nexus to service.  See Brock v. Brown, 
10 Vet. App. at 162.

The Board notes further that the Secretary of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  In this 
regard, the Board observes that VA has issued notices in 
which it was determined that a presumption of service 
connection based on exposure to herbicides used in Vietnam 
should not be extended to certain conditions.  See, e.g., 
Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003). See also 
Notices at 61 Fed. Reg. 57,586-589 (1996); 64 Fed. Reg. 
59,232-243 (1999); 67 Fed. Reg. 42,600-608 (June 24, 2002).

The first determination to be clarified is whether the 
veteran was exposed to Agent Orange.  The above-described 
presumptions apply only to veterans who actually served in 
Vietnam (although there is no minimum time frame provided by 
the law). In this case, the RO has already established that 
the veteran was exposed to Agent Orange as noted in the July 
1996 rating decision that granted service connection for lung 
cancer.  We have no reason to doubt the veracity of those 
records.  The Board will therefore assume, for the purpose of 
our analysis herein that the veteran served in Vietnam during 
the Vietnam era and, thus, was presumptively exposed to Agent 
Orange.

The veteran seeks service connection for chloracne and argues 
that he underwent a punch biopsy in service for a nevus that, 
he maintains, was apparently due to chloracne.

However, as noted above, a claimant is not precluded from 
presenting proof of a direct connection between a disorder 
and exposure to Agent Orange, even if the disability in 
question is not among the statutorily enumerated disorders 
that are presumed to be service related, the presumption not 
being the sole method for showing causation.  See Combee v. 
Brown, supra.  Hence, the appellant may establish service 
connection for chloracne by presenting evidence that shows 
that it is as likely as not that the disorder was caused by 
in-service Agent Orange exposure.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.303; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Upon careful review of this case, the Board finds that no 
competent evidence has been presented or identified to relate 
the veteran's chloracne to service.  The medical records are 
devoid of a diagnosis of chloracne and, in fact, a skin 
disease was not found when examined in the VA outpatient 
clinic in March 2004, when only a history of skin lesions was 
noted.  The veteran has vigorously contended in this appeal, 
without support in the medical record, that he suffers from 
diagnosed chloracne due to his exposure to Agent Orange in 
service.  Thus, given a finding that he was diagnosed with 
the skin nevus, dermatitis, and moles in service, he 
apparently believes that he has a presumptive disease 
specific to individuals exposed to Agent Orange in service, 
under the regulation at section 3.309(e).  However, as 
detailed above, neither a skin nevus nor dermatitis, or moles 
is among the presumptive diseases specific to those exposed 
to Agent Orange. 

Here the objective medical evidence demonstrates that no 
chloracne was found in service or within one year of the 
veteran's exposure to Agent Orange.  Moreover, on VA 
examinations after his separation from service, there was no 
showing that the veteran had chloracne.  Furthermore, the 
veteran has submitted no evidence to show that he currently 
has chloracne.  In short, no medical opinion or other medical 
evidence showing that the veteran currently has chloracne has 
been presented.  See Degmetich, Brammer, Rabideau, supra.

In sum, the preponderance of the probative evidence of record 
is against the veteran's claim for service connection for 
chloracne as due to exposure to Agent Orange.  

D.	Service Connection for Stomach Cancer

The veteran also seeks service connection for stomach cancer 
that he maintains metastasized from his service-connected 
lung cancer.  However, the record demonstrates that no 
stomach cancer was found in service or on separation from 
service.  Moreover, on VA and private examinations after the 
veteran's separation from service, there was no showing that 
the veteran had stomach cancer.  While an August 2000 private 
hospital MRI report reflects a history of lung and stomach 
cancer, the veteran has submitted no evidence to show that he 
currently has stomach cancer.  Although records indicate that 
in 1997 veteran had abdominal lymphatic recurrence from his 
lung cancer, no medical opinion or other medical evidence 
showing that the veteran currently has stomach cancer has 
been presented.  Rabideau v. Derwinski, 2 Vet. App. at 143.  
In fact, the 1997 and 1998 private records reflect that CT 
scans of the veteran's chest and abdomen showed no evidence 
of metastatic disease.  

E.	Service Connection for Chondromalacia of the 
Left Patella.

The veteran has contended that service connection should be 
granted for chondromalacia of the left patella.  While the 
record demonstrates that a March 1967 service medical record 
reflects a diagnosis of chondromalacia of the left patella by 
history, in January 1968, a service physician found 
inadequate grounds (normal physical examination findings and 
incompatible history) to diagnose chondromalacia or a 
meniscal injury.  More importantly, on VA examinations after 
the veteran's separation from service, there was no showing 
that the veteran had chondromalacia of the left patella.  
Furthermore, the veteran has submitted no evidence to show 
that he currently has chondromalacia of the left patella.  In 
short, no medical opinion or other medical evidence showing 
that the veteran currently has chondromalacia of the left 
patellar has been presented.  Rabideau v. Derwiniski, 2 Vet. 
App. at 143.

F.	Service Connection for PTSD

Lastly, the veteran also asserts that he has PTSD due to his 
period of military service. 

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. 
App. 361, 367 (1998); Gaines v. West, 11 Vet. App. 353, 357 
(1998), Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi 
v. Brown, 10 Vet. App. 307 (1997).  The diagnosis of PTSD 
must comply with the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th Edition, of the 
American Psychiatric Association (DSM-IV).  See generally 
Cohen v. Brown, supra; 38 C.F.R. § 4.125 (2005).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

A review of the evidence of record reflects that his service 
awards and decorations include his receipt of the 
Distinguished Flying Cross W2OLC that would appear to support 
his assertion that he engaged in combat with the enemy, and 
in February 2004, the RO determined that the veteran's 
receipt of this decoration served as sufficient evidence to 
establish a verified stressor.  As such, the veteran's 
assertions regarding his in-service stressor are sufficient, 
standing alone, to establish that a stressor actually 
occurred.  Cohen v. Brown, 10 Vet. App. at 128, 147; Moreau 
v. Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 
(Fed. Cir. 1997) (table); see also Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).

The veteran maintains that he now suffers from PTSD due to 
his experiences during active service.  However, the 
objective medical evidence of record does not support the 
veteran's assertion.  In March 2003, a VA examiner reviewed 
the veteran's medical records and performed a clinical 
examination, and concluded that the veteran did not meet the 
diagnostic criteria for PTSD.

The veteran has failed to provide evidence of a current 
diagnosis of PTSD linked to a verified stressful event in 
service.  While past VA and non VA records, including the 
March 2003 VA examination report, indicated that the veteran 
had some symptoms of PTSD, there is no objective and 
competent medical evidence diagnosing the disorder.  See 
Brammer, Degmetich, and Rabideau, supra.  The February 2004 
statement of the case indicates that the RO intended to 
schedule a VA examination performed by a panel of two 
psychiatrics to clarify the diagnosis of the veteran's 
psychiatric disorder.  However, in May 2004, the veteran 
advised the RO that he was unable to undergo further VA 
examination.  It is indeed, unfortunate, that the veteran is 
unable to be re-examined to clarify his correct psychiatric 
diagnosis.  

In support of his claim, the veteran asserts that social 
workers and other medical records include diagnoses of PTSD 
and he points to the August 2000 VA record that described a 
phone call to a psychiatrist detailing the veteran's 
depressed mental state, and included a diagnosis of chronic 
PTSD.  He would also point to Dr. D.B.'s 2000 records that 
include a diagnosis of PTSD.

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A 
bare conclusion, even one reached by a medical professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The Court has held that the value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995)

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

In the March 2003 VA opinion, a VA medical specialist, who 
reviewed all of the veteran's medical records, opined that 
there were insufficient signs and symptoms to render a 
diagnosis of PTSD.  In fact, the examiner said that, while 
the veteran experienced trauma-related stress related to his 
experiences in Vietnam, he did not meet the diagnostic 
criteria for PTSD.

The Board is persuaded that the recent VA medical 
specialist's opinion is most convincing in that this expert 
assessed all the records, examined the veteran, and explained 
his conclusion.  The expert expressly opined that the veteran 
did not meet diagnostic criteria for PTSD.  Where a medical 
expert has fairly considered all the evidence, his opinion 
may be accepted as an adequate statement of the reasons and 
bases for a decision when the Board adopts such an opinion.  
Wray v. Brown, 7 Vet. App. 488, 493 (1995).  The Board does, 
in fact, adopt the recent VA specialist's opinion on which it 
bases its determination that service connection for a PTSD is 
not warranted.

As to the records from Dr. D.B. , the August 2000 VA 
outpatient record, and the other VA medical records 
reflecting diagnoses of PTSD, while their opinions were 
specific, their opinions lack probative value because they 
were based solely upon history provided by the veteran.  See 
e.g., LeShore, supra.  None of the records even suggested 
that the veteran's current condition was PTSD due to 
experiences incurred while on active duty.  While Dr. D.B. 
said the veteran had flashbacks and nightmares about combat-
related experiences, during the March 2003 VA examination, 
the veteran denied having nightmares or flashbacks.  Thus, 
Dr. D.B., the 2000 VA psychiatrist, and the VA outpatient 
records, including social workers notes, assumed facts not in 
evidence, and their opinions, although doubtless sincerely 
rendered, are, for that reason, not accorded great weight by 
the Board.  See e.g., Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (a medical opinion based upon an inaccurate factual 
premise is not probative).

On the other hand, the recent VA expert, in March 2003, 
stated that he had reviewed the evidence of record, including 
the in- service and post- service medical records.  He 
explained that the veteran experienced trauma-related stress 
related to experiences in Vietnam, but that the examination 
findings were not consistent with PTSD.  The VA medical 
specialist concluded that the veteran did not meet the 
diagnostic criteria for PTSD.  

Thus, the notes and opinions of Dr. D.B., the VA 
psychiatrist, and various VA social workers noted in the VA 
medical records, are accorded less weight than those of the 
VA examiner, most specifically the recent VA medical 
specialist.  Accordingly, the Board finds that the 
preponderance of the current probative evidence of record is 
against the claim for service connection for PTSD.

e) All Claimed Disabilities

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See, e.g., Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d. 1434 (Fed. Cir. 
1998), cert denied, 119 S.Ct. 404 (1998); Robinette v. Brown, 
8 Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  See also Harvey v. Brown, 6 Vet. App. 390, 393-94 
(1994).  Here, the veteran has not submitted any medical 
opinion or other medical evidence that supports his claims.  
Moreover, the preponderance of the probative and objective 
medical evidence now of record militates against a finding 
that the veteran has peripheral neuropathy, stomach cancer, 
residuals of a brain abscess, chloracne, PTSD, and 
chondromalacia of the left patellar related to service or any 
incident thereof.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1131, 5107(a); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
peripheral neuropathy, stomach cancer, residuals of a brain 
abscess, chloracne as to due exposure to Agent Orange, PTSD, 
and chondromalacia of the left patella must be denied.


ORDER

Service connection for peripheral neuropathy is denied.

Service connection for stomach cancer is denied.

Service connection for residuals of a brain abscess is 
denied.

Service connection for chloracne, including as due to 
exposure to Agent Orange, is denied.

Service connection for PTSD is denied.

Service connection for chondromalacia of the left patella is 
denied.


REMAND

The veteran also seeks a higher level of SMC and eligibility 
for specially adapted housing or a special home adaptation 
grant.  Unfortunately, there is no recent VA examination to 
assess his current physical condition and the most current VA 
medical records are dated in April 2004.

In May 2004, the veteran advised the RO that he did not want 
a VA examination, although in a March 2005 written statement, 
the veteran's representative requested that the veteran be 
scheduled for a VA examination in conjunction with his 
claims.  Further efforts were made to clarify whether the 
veteran was willing to report for a VA examination.  However, 
in a June 2006 signed statement, the veteran said that his 
current deteriorated health did not permit him to travel for 
yet another test to determine his well-documented medical 
problems.  He noted that his daughter submitted information 
regarding his recent hospital stays and physician visits to 
assist in his case.  

In her June 2006 written statement, the veteran's daughter 
said his heath was very fragile and he was hospitalized eight 
times since January 2006, including twice at the VA hospital 
in Ashville, North Carolina, in January and March.  She 
indicated that he was also repeatedly hospitalized at St. 
Francis Hospital and Greenville Memorial Hospital in 
Greenville, South Carolina.  As well, she said he was 
examined at length in the VA outpatient clinic in Greenville, 
South Carolina, on June 6, 2006, and also at the Ashville VA 
medical facility, and requested that these examination 
findings be used in lieu of the veteran traveling to Columbia 
for another VA examination.  The veteran's daughter said the 
veteran was unable to walk at all and had numerous falls in 
the last few months due to his debilitated health.  She said 
he required a great deal of assistance in all areas.  She 
said traveling to Columbia for a VA examination would be 
detrimental to his health and the medical records from his 
eight hospitalizations, and the June 6, 2006 VA outpatient 
clinic examination should be "indication enough [of his] 
current health condition".

Here the Board notes that there is outstanding VA and non-VA 
medical evidence regarding the veteran's "current" 
condition that may pertain to his claims for SMC at the 
38 U.S.C.A. § 1114(R)(2) level and eligibility for specially 
adapted housing or a special home adaptation grant.  Thus, in 
the interest of due process and fairness, the Board believes 
efforts must be made to obtain these records.

Accordingly, the case is REMANDED for the following actions:

1.	The RO should provide the veteran 
with proper notice that includes: (a) 
an explanation as to the information 
or evidence needed to establish an 
effective date, if a higher level of 
SMC or eligibility for specially 
adapted housing or a special home 
adaptation grant is awarded, as 
outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) 
and (b) requests or tells the veteran 
to provide any evidence in his 
possession that pertains to his 
claims.  

2.	The RO should obtain all medical 
records regarding the veteran's 
treatment at the VA medical center in 
Asheville, North Carolina, for the 
period from April 2004 to the 
present, to specifically include all 
hospitalization records dated in 
January and March 2006, and all 
outpatient records dated in June 
2006.

3.	After obtaining the requisite 
authorization from the veteran, the 
RO should obtain all medical records 
regarding his treatment at (a) St. 
Francis Hospital and (b) Greenville 
Memorial Hospital, both in 
Greenville, South Carolina, for the 
period from 2004 to the present, to 
specifically include all 
hospitalization records dated in 
2006.

4.	The RO should also obtain all medical 
records regarding the veteran's 
treatment at the VA Outpatient Clinic 
in Greenville, South Carolina, for 
the period from 2004 to the present, 
to specifically include a June 6, 
2006 primary care examination record.

5.	Thereafter, the RO should review the veteran's 
claims of entitlement additional special monthly 
compensation based on the need for a higher 
level of care at the rate specified under 
Section 1114(r)(2) and for specially adapted 
housing or a special home adaptation grant.  If 
the benefits sought on appeal remain denied, the 
appellant should be provided with a supplemental 
statement of the case (SSOC).  The SSOC should 
contain notice of all relevant actions taken on 
the claim, to include a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issue currently on appeal since 
the February 2004 statement of the case.  An 
appropriate period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


